Citation Nr: 1043655	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-40 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected bone 
chip, right thumb with post-traumatic arthritis, rated as 
noncompensable prior to February 23, 2009 and as 10 percent 
disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1961 to October 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
following a December 2008 Board remand.  It was originally on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  Prior to February 23, 2009, the Veteran's bone chip, right 
thumb with posttraumatic arthritis, was manifested by pain and 
limitation of motion with the ability to bring the thumb to all 
of the metacarpophalangeal joints to within half an inch.  

2.  From February 23, 2009, the Veteran's bone chip, right thumb 
with posttraumatic arthritis, was manifested by pain and 
limitation of motion with the ability to touch the thumb to the 
index finger and the ability to make a fist.    


CONCLUSIONS OF LAW

1.  Prior to February 23, 2009, the criteria for a compensable 
rating for a bone chip, right thumb with posttraumatic arthritis, 
have not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5228-5224 (2010).  

2.  From February 23, 2009, the criteria for an evaluation in 
excess of 10 percent for a bone chip, right thumb with 
posttraumatic arthritis, have not been met or approximated. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5228-5224 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Board Remand 

In December 2008, the Board remanded the case to provide the 
Veteran a VA examination and to obtain current VA medical center 
(VAMC) treatment records.  The requested examination was 
completed in February 2009, and as discussed below, the Board 
finds it to be adequate.  VAMC treatment records from October 
2005 to the present have been obtained and associated with the 
claims file.  In light of these efforts, the Board finds that 
there has been compliance with its remand orders.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(a)-(c) (2010).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  

While the Veteran was not provided with a separate letter 
notifying him of the criteria that must be satisfied for 
entitlement to an increased evaluation for his bone chip of the 
right thumb, the full text of the relevant diagnostic codes was 
provided to the Veteran in a November 2005 statement of the case.  
Further information regarding the criteria that must be satisfied 
for an increased evaluation was provided in a March 2010 
supplemental statement of the case.  Accordingly, the Board finds 
that the Veteran was supplied with information sufficient for a 
reasonable person to understand what was needed to substantiate 
his claim.  Further, the claim was readjudicated in a March 2010 
rating decision, of which the RO sent the Veteran notice in April 
2010.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the Court of 
Appeals for Veterans Claims nonetheless determined the evidence 
established that the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore found the error harmless).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010). 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's VA medical center (VAMC) treatment records and 
provided a VA examination in February 2009.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner 
reviewed the claims file and provided a detailed description of 
the current severity of the Veteran's service-connected 
disability.  The Board finds the examination adequate. 
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Analysis

During the present appeal period, the Veteran's service-connected 
bone chip of the right thumb is rated as noncompensable prior to 
February 23, 2009 and as 10 percent disabling thereafter.  The 
Veteran's disability is rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5228-5224.  

Under Diagnostic Code 5228, a 10 percent rating is warranted for 
limitation of motion of the thumb, when there is a gap of one to 
two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 20 
percent rating is warranted for limitation of motion of the 
thumb, when there is a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb attempting 
to oppose the fingers.  

Under Diagnostic Code 5224, ankylosis of the thumb, a 10 percent 
evaluation is warranted for favorable ankylosis of the thumb.  A 
20 percent evaluation is warranted for unfavorable ankylosis of 
the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224.  

VAMC records show the Veteran's continued complaints of pain in 
the right thumb joint.  Upon VA examination in April 2005, thumb 
palmar abduction was to 45 degrees.  Radial abduction was to 36 
degrees.  The intraphalangeal extension and flexion was to 10 
degrees and 56 degrees.  The Veteran could touch all of the 
metaphalangeal joints to within half an inch.  Grip strength of 
the right hand was normal at position three.  An x-ray of the 
right hand revealed no acute fracture or dislocation and no 
significant degenerative changes.    

In light of the above, prior to February 23, 2009, there is no 
evidence of a gap of one to two inches between the thumb pad and 
the fingers, and there are no findings of ankylosis of the thumb.  
The Board finds that the Veteran is not entitled to a compensable 
rating for his right thumb disorder during this portion of the 
appeal period under any applicable diagnostic code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5228-5224.    

The February 2009 VA examiner reported posttraumatic arthritis of 
the right thumb, with no swelling or tenderness to palpation in 
the metacarpopalangeal joint.  Range of motion of the 
metacarpophalangeal joint was reported as zero to 40 degrees 
without pain, and range of motion of the interphalangeal joint 
was reported as zero to 35 degrees with pain.  There was pain on 
motion testing, but there was no additional limitation of motion 
after repetitive testing.  The Veteran demonstrated a fair 
ability to make a fist and was able to oppose the thumb to the 
index finger only, and not the long, ring or little fingers.  
Grip strength was four out of five in the right hand.  

After a careful review of the medical evidence from February 23, 
2009, the Board finds that the Veteran is not entitled to a 
rating higher than 10 percent during this period.  There is no 
evidence that the Veteran had limitation of motion of the thumb 
which causes a gap of more than two inches between the thumb pad 
and the fingers.  There is also no evidence of ankylosis of the 
thumb.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228-5224.    

The Board acknowledges that the Veteran has complained of pain 
associated with his right thumb.  However, there are no objective 
medical findings that any pain on use during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such factors 
resulted in additional functional impairment of the Veteran's 
right thumb to the extent required for an increased rating at any 
time relevant to the current appeal period.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (holding that functional loss, supported 
by adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.40, 4.45. 

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a 
review of the record fails to reveal any findings associated with 
the Veteran's disability that warrants a compensable rating under 
alternate diagnostic codes.  

Further, in regard to the Veteran's complaints of pain, all 
functional impairment is considered by the currently assigned 
noncompensable and 10 percent ratings.  The degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Here, the Veteran has not claimed that his service-
connected bone chip of the right thumb caused any interference 
with employment.  Specifically, during his April 2005 VA 
examination, he stated that his thumb was not a factor involved 
in his decision to stop working.  As such, a referral for an 
extraschedular rating as outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds the staged rating previously assigned for this 
appeal period to be appropriate.  Fenderson v. West, 12 Vet. App. 
119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to a compensable rating prior to 
February 23, 2009 and a rating in excess of 10 percent 
thereafter.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

1.  Entitlement to a compensable rating for bone chip, right 
thumb, prior to February 23, 2009 is denied.  

2.  Entitlement to a rating in excess of 10 percent for bone 
chip, right thumb, after February 23, 2009 is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


